NIXON, District Judge.
The motion in this ease is to strike the cross bill from the files of the court on the ground that it was filed without notice to the solicitor of the defendants. As there is no proof or suggestion of notice, the motion must prevail. The rule is clear upon this point, for the reason that such a bill is of great value to the defendant in the original suit not only in giving him a discovery which may enable him better to defend, but also in giving him jurisdiction over a non-resident complainant by directing him to appear, by solicitor, when no subpona can be served. There is no law which authorizes an order of publication in suits of this nature, and the order was improvidently taken. The defendant is entitled to an order that the bill be taken from the files of the court.